Citation Nr: 0726627	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-32 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in 2005.  The appellant is the 
veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claim.

By an August 2, 2007 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran died in 2005, as the result of 
cardiorespiratory arrest due to lung cancer with liver and 
brain metastases; the death certificate did not list any 
other disease entities as significant conditions that 
contributed to the veteran's death but did not result in the 
previously stated underlying cause.

2.  At the time of his death, the veteran was in receipt of 
service connection for a gastrointestinal disability, 
evaluated as 60 percent disabling; for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; for cold 
injury residuals of the right lower extremity, evaluated as 
30 percent disabling; for cold injury residuals of the left 
lower extremity, evaluated as 30 percent disabling; and for a 
shrapnel scar of the right leg, evaluated as 10 percent 
disabling.  

3.  A total disability rating for compensation purposes based 
on individual unemployability had been in effect since June 
15, 2000.  

4.  Service medical records do not indicate that the veteran 
had lung cancer and there is no evidence of continuity of 
that condition since the veteran's time in service.

5.  There is no competent medical evidence that establishes a 
relationship between the veteran's fatal cardiorespiratory 
arrest due to metastatic lung cancer and his military 
service; nor competent medical evidence indicating that 
service-connected disabilities caused, contributed to or 
hastened the veteran's death.


CONCLUSION OF LAW

The veteran's death was not the result of disease or injury 
incurred in or aggravated by active military service; his 
death was not due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002), (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate her cause of death claim by correspondence dated 
in May 2006.  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection for the 
cause of the veteran's death.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The appellant was 
provided the content-complying notice to which she [was] 
entitled.   See Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002), (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the veteran's 
VA medical records, including those up until the veteran's 
death in October 2005.  The appellant was afforded a personal 
hearing at the RO to present testimony.  VA also obtained a 
medical opinion.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and she was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
she wanted the RO to obtain for her that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  While the RO did not advise the appellant of such 
information, because her claim is being denied, the questions 
of an appropriately assigned evaluation and the effective 
date for a grant of service connection are not relevant.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting the cause of death, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's death certificate states that he died from 
cardiorespiratory arrest due to or as a consequence of lung 
cancer with liver and brain metastases.  The appellant argued 
at her November 2006 personal hearing at the RO that the 
veteran's cardiorespiratory arrest was related to his service 
because his service-connected disabilities had put a strain 
on his circulatory system and his heart.  She also testified 
that the veteran had been diagnosed with colon cancer.  She 
argued that the colon cancer was etiologically related to the 
service-connected gastrointestinal disability and also 
intimated that the source of the liver and brain metastases 
was the colon cancer.

The appellant contends that service connection for the cause 
of the veteran's death should be established because his PTSD 
disability and his lower extremity disabilities contributed 
to the cardiopulmonary arrest and his death was ultimately 
due to cardiorespiratory arrest.  

The appeal will be denied.  There is no competent medical 
evidence of a linkage between any in-service incident, 
including the service-connected disorders, and the cause of 
the veteran's death, and there is no competent lay evidence 
that would justify further inquiry.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

A service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

When the veteran died, service connection was in effect for a 
gastrointestinal disability, evaluated as 60 percent 
disabling; for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; for cold injury residuals 
of the right lower extremity, evaluated as 30 percent 
disabling; for cold injury residuals of the left lower 
extremity, evaluated as 30 percent disabling; and for a 
shrapnel scar of the right leg, evaluated as 10 percent 
disabling.  A total disability rating for compensation 
purposes based on individual unemployability had been in 
effect since June 15, 2000.

The veteran's death certificate indicates that the cause of 
his death was cardiorespiratory arrest due to or as a 
consequence of lung cancer with liver and brain metastases.  
The death certificate did not list any other disease entities 
as significant conditions that contributed to the veteran's 
death but did not result in the previously stated underlying 
cause.  No autopsy was performed.

The appellant contends that the service-connected cold injury 
residuals and PTSD disability had a deleterious effect on the 
veteran's cardiac and vascular systems such that they 
contributed substantially or materially and/or that they 
combined to cause death and/or that they aided or lent 
assistance to the production of death for the condition that 
ultimately caused his death.  She contends, in essence, that 
the vascular aspects of the cold injury disabilities caused 
the veteran's cardiac problems and thereby caused, worsened 
or aggravated the medical problems that led to his death.  
She argues that the appellant would have been stronger and 
healthier but for his service-connected disabilities.

Review of the veteran's service medical records reveals that 
he was never diagnosed with any lung cancer or any other 
cancer during military service.  The veteran's entrance and 
separation examinations do not contain any findings relating 
to any respiratory or cardiac condition.  There were no 
findings of cancer of any organ.

Review of the more recent medical evidence of record reveals 
that, in March 2005, the veteran was being monitored and 
treated for multiple medical conditions at a VA outpatient 
facility.  There was no mention of the existence of colon 
cancer.  The veteran's hemorrhoids were described as 
inactive.  The veteran was described as a former smoker.  His 
March 2005 chest x-ray was normal.  His other diagnoses 
included diabetes, coronary artery disease, hypertension, 
peripheral vascular disease and adenocarcinoma of the 
prostate, among others.  A September 2005 note states that 
the veteran had been admitted to the hospital and found to 
have lung cancer with metastases to the brain.  In October 
2005, the veteran was noted to have metastases to both the 
brain and the liver.  He was in receipt of hospice services 
at that time.

The record shows no claim of service connection for liver 
cancer or any other kind of malignancy.  

The appellant has repeatedly urged that the VA physician who 
took care of the veteran for many years be asked to provide 
an opinion as to whether the service-connected disabilities 
played any role in the veteran's death.  However, the 
evidence indicates that the appellant sought such an opinion 
directly from that physician.  However, in a June 2006 note, 
this physician stated that, after speaking with the 
appellant, she had reviewed the veteran's record and 
concluded that his death from lung cancer was not due to any 
of his service-connected conditions.  The doctor further 
stated that she had discussed the veteran's neuropathy and 
vasculopathy with the appellant and that she had told the 
appellant that the likelihood of the veteran's peripheral 
neuropathy contributing to his arrest was small.  

The written statements and the November 2006 testimony of the 
appellant that the veteran's death was causally connected to 
the veteran's service-connected PTSD and lower extremity 
disabilities or to some incident of the veteran's active 
service are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

Furthermore, the appellant has not submitted any medical 
opinion in support of her theory that the veteran's fatal 
condition, metastatic lung cancer, was etiologically related 
to his service.  Nor has the appellant has submitted any 
medical evidence that indicates that a relationship exists 
between the veteran's service-connected disabilities and his 
death.  There is no medical evidence of record that suggests 
any relationship between the disease processes that 
influenced the veteran's demise and his military service or 
his previously service-connected disabilities.
Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's cardiorespiratory arrest and metastatic lung 
cancer were traceable to his military service or that said 
conditions were incurred as a result of any one of his 
service-connected disabilities.  The preponderance of the 
competent and probative medical evidence of record is against 
the claim.  The evidence shows that the veteran's fatal 
cardiorespiratory arrest and metastatic lung cancer were not 
caused by any incident of service, including any service-
connected disability or treatment thereof.

In reviewing the record, the Board does not find any medical 
evidence that any one of the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
There is no suggestion, even when 38 C.F.R. § 3.312 is 
considered, that the service-connected PTSD disability or the 
lower extremities disability was a principal cause of death 
or otherwise affected a vital system such as the heart or 
lungs or vascular system to the extent that it may be 
considered a factor.  The same is true of the scar 
disability.

In short, the evidence does not indicate that any one of the 
veteran's service-connected disabilities was a condition that 
contributed to the veteran's death.  Thus, the Board finds 
that none of these disabilities contributed to the veteran's 
death or made worse any condition that did.  See 38 C.F.R. 
§ 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal metastatic lung cancer was incurred in or 
aggravated by service, or was caused or made worse by any one 
of his service-connected disabilities.  The preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in her 
belief that the veteran's death was related to military 
service.  However, while the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which service connection may be granted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


